DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          KEVIN J. PROODIAN and ANNETTE L. PROODIAN,
                          Appellants,

                                    v.

 WASHINGTON MUTUAL BANK, F.A. and JP MORGAN CHASE BANK,
                         N.A.,
                      Appellees.

                              No. 4D21-778

                          [October 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502013CA011730.

  Kevin J. Proodian and Annette L. Proodian, Wellington, pro se.

   W. Bard Brockman and Ezequiel J. Romero of Bryan Cave Leighton
Paisner LLP, Miami, for appellees.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.